Citation Nr: 0736245	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-24 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C. 1922 (a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to January 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO & IC).


FINDINGS OF FACT

1.  In April 1996, service connection was granted for major 
depressive reaction.  

2.  The veteran received notice of her eligibility for 
Service Disabled Veterans' Insurance, also known as "RH 
insurance," following the grant of service connection for 
major depressive reaction.  She was then informed of the time 
limit for applying for RH insurance.  

3.  In September 2001, the RO recharacterized the service 
connected major depressive reaction to include PTSD, 
effective from December 1997.  The veteran was informed of 
this action in a September 2001 letter from the RO.

4.  The veteran's VA form 29-4364, application for RH 
insurance, was received in July 2004; not within two years of 
the VA award of service connection for a disability found to 
be compensably disabling.

5.  The veteran was not incompetent during the two years 
following either the April 1996 grant of service connection 
for major depressive reaction; an equitable basis for tolling 
of the time limit for applying for RH insurance has not been 
presented.




CONCLUSION OF LAW

The veteran's application having been submitted untimely, the 
criteria for entitlement to Service Disabled Veterans' 
Insurance under 38 U.S.C.A § 1922(a) have not been met.  38 
U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the time 
period within which a claim for Service Disabled Veterans 
Insurance must be filed.  Accordingly, as no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 32, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that she has a compensable 
service-connected disability and she applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In April 1996, service connection was granted for major 
depressive reaction and a 10 percent disability rating, 
effective from September 1995, was assigned.  Several 
attachments, informing the veteran of additional benefits 
that she may be entitled to, accompanied the veteran's award 
letter.  The forms included VA Form 21-8764, which provided 
information on applying for VA insurance.  An increased 
rating to 30 percent was assigned for the disability in a 
November 1996 supplemental statement of the case.  

In September 1999, the Waco, Texas VA Regional Office (RO) 
granted the veteran's claim for an increased rating to 50 
percent for major depressive reaction, effective from 
December 1997.  The diagnostic rating code for the disability 
was changed.  

In September 2001, the RO continued the evaluation of the 
veteran's disability at 50 percent, and included post 
traumatic stress disorder as part of the disability.  Thus, 
the disability was now recharacterized as major depressive 
reaction with post traumatic stress disorder (PTSD).  A 
September 17, 2001, letter from the RO informed the veteran 
of the decision, informed her of her appellate rights and 
explained that she should contact VA with any questions of if 
she needed assistance.  

In May 2004, the veteran was awarded a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective from September 2002.  She was 
informed of this rating by letter dated June 14, 2004.  
Several attachments, informing the veteran of additional 
benefits that she may be entitled to, accompanied the 
veteran's award letter.  

The veteran's application for RH insurance was received in 
July 2004; not within two years of a VA award of service 
connection for disability found to be compensably disabling, 
which, in this case, would have been not later than April 
1998.  

The veteran argues in essence that she should be able to 
apply as a result of the May 2004 rating decision awarding 
TDIU.  She basically indicates that she would have applied at 
any earlier time had she known.  

There is no statutory or regulatory requirement to notify the 
veteran of eligibility to file a claim for RH insurance with 
the notice of grant of service connection for a disability.  
38 U.S.C.A. § 1922(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
8.0 (2007).  In addition, the veteran is presumed to have 
received, upon the grant of service connection with 
compensable ratings assigned, appropriate notice of her 
eligibility for RH insurance, and the time limits for filing.  
VA Benefits Procedures Manual, M29-1, Part I, 14.13 
(procedures governing notice of RH entitlement); Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (presumption of regularity 
in government discharge of administrative duties).

When a veteran is awarded service connection and a 
compensable disability rating, she is routinely advised by 
the Insurance Service of her eligibility to apply for RH 
insurance.  VA Benefits Procedures Manual, M29-1, Part I, 
Para. 14.13, states as follows:

14.13 NOTIFICATION TO VETERAN OF POSSIBLE 
ELIGIBILITY FOR RH INSURANCE

	a. Upon receipt of VA Forms 21-6796, Rating 
Decision, in the Medical Determination Section, the 
designated clerk will send all eligible rating 
decisions with the award letters to the Centralized 
Transcript activity, Administrative Division, for 
the preparation and release of FL's 29-5 and 29.5a.

	b. FL 29-5 will be sent to the veteran with a 
VA Form 29-4364, Application for National Service 
Life Insurance (RH), and VA Pamphlet 29- 9, 
Service-Disabled Veterans Insurance, RH, 
Information and Premium Rates.

Thus, addressing the veteran's contentions, the Board notes 
that neither 38 U.S.C.A. § 1922(a) nor implementing 
regulations at 38 C.F.R. § 8.0, et seq., provide for tolling 
of the application deadline based on any failure of VA to 
notify a claimant of eligibility for RH insurance.  
Nevertheless, there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  "[C]lear evidence" to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Hence, based on 
these administrative instructions, it is noted that in April 
1996, the veteran was appropriately provided VA Form 29-4364, 
which would have notified her of her eligibility for RH 
insurance and the time limit for filing, and provided her the 
form to be completed, together with instructions, for 
purchase of RH insurance.  The veteran has submitted no 
evidence, beyond her bare contention, to overcome the 
presumption that this notice was appropriately provided.  
"[C]lear evidence" to the contrary not having been presented, 
the presumption that he was provided notice of eligibility 
for insurance under 38 U.S.C.A. § 1922(a) is not overcome.  
Harvey v. Gober, 14 Vet. App. 137 (2000).  Hence, the Board 
must conclude that the veteran was timely and appropriately 
notified of the availability of RH insurance and the time 
limit for filing an application, and was provided the 
appropriate application form to complete, with instructions.

However, if the person filing the application is considered 
to have been mentally incompetent during any part of the two-
year period, application for insurance under this provision 
may be filed within two years after a guardian is appointed 
or within two years after the removal of such disability as 
determined by VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The U.S. Court of Appeals for the 
Federal Circuit has cautioned that a medical diagnosis alone 
or vague assertions of mental problems were not sufficient 
for a finding of incompetence.  See McPhail v. Nicholson, 19 
Vet App. 30 (2005) (wherein the Court discussed, but did not 
decide, the issue of whether equitable tolling applies under 
38 U.S.C.A. § 7105).

The veteran has not been alleged, nor is there any evidence 
on record suggesting that she was incompetent at any point 
during the two years following the 1996 grant of service 
connection for major depressive reaction.  Thus, an equitable 
basis for tolling of the time limit for applying for RH 
insurance has not been presented.

Parenthetically, the Board also notes the award of TDIU in 
2004 and the notices provided the veteran at that time.  
However, rating decisions granting an increased rating for 
existing service-connected disability, or TDIU, do not 
constitute a new eligibility period to apply for RH 
insurance.  

Accordingly, equitable tolling of the statutory 2-year period 
for application for RH insurance cannot be supported.  Absent 
a timely application, eligibility for RH Insurance must be 
denied.  38 U.S.C.A. § 1922(a).


ORDER

Service Disabled Veterans Insurance (RH) under Title 38 USC 
1922 (a) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


